Case 3:20-cv-01403-MMA-JLB Document 19 Filed 09/30/20 PageID.760 Page 1 of 2




1
2
3
4
5
6
7
8
                           UNITED STATES DISTRICT COURT
9
                         SOUTHERN DISTRICT OF CALIFORNIA
10
11
     GOOD TIMES BARBERSHOP, et al.,             Case No.: 20-cv-01403-MMA-JLB
12
                  Plaintiffs,
13                                              ORDER GRANTING JOINT
           v.                                   MOTION TO CONTINUE
14                                              OCTOBER 19, 2020 HEARING
     THE HARTFORD FINANCIAL                     DATE AND STAY DEADLINES
15   SERVICES GROUP, INC., et al.,              FOR FURTHER BRIEFING ON
16                                              DEFENDANTS’ MOTIONS TO
                  Defendants.                   DISMISS PENDING DECISION BY
17                                              THE JUDICIAL PANEL ON
                                                MULTIDISTRICT LITIGATION
18
                                                [Doc. No. 18]
19
20
21
22         Pending before the Court are three motions to dismiss: two filed by Sentinel
23   Insurance Company, Ltd. and one by The Hartford Financial Services Group, Inc.
24   See Doc. Nos. 9, 10, and 12. All are currently set for hearing on October 19, 2020.
25
     According to the parties, however, the Judicial Panel on Multidistrict Litigation
26
     (the “JPML”) is deciding whether to transfer this action for consolidation under 28
27
     U.S.C. § 1407. Consequently, they seek to continue the hearing date and stay all
28




                                                                    20-cv-01403-MMA-JLB
Case 3:20-cv-01403-MMA-JLB Document 19 Filed 09/30/20 PageID.761 Page 2 of 2




1    remaining briefing until after the JPML reaches a decision. Having reviewed the
2    joint motion, good cause appearing, the Court GRANTS the joint motion and
3    VACATES the previously scheduled hearing date. The parties are DIRECTED to
4    notify the Court of the JPML’s decision within five (5) business days by filing a
5    joint status report. At that time the Court will issue an updated briefing schedule
6    and reset the motions for hearing if appropriate.
7
           IT IS SO ORDERED.
8
     DATED: September 30, 2020              _____________________________
9
                                            HON. MICHAEL M. ANELLO
10
                                            United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                                                    20-cv-01403-MMA-JLB
